Opinion issued March 15, 2007






 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01062-CR
____________

IN RE MICHAEL E. ROBERTS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Michael E. Roberts, filed a pro se petition for writ of mandamus.  In
his petition, Relator refers to four felony convictions, in 1999, in trial court cause
numbers 770396, 771007, 771371, 667886, in which he was sentenced to
confinement for 40 years.   Relator names as respondents the judge of the 182nd
District Court and the Texas Attorney General. His petition requests this Court to
order the respondents to provide: a certificate of appeal, a pauper's affidavit, and a
hearing for  discovery of evidence to assist him in preparing an appeal.  We deny the
petition.
	We may issue all writs of mandamus, agreeable to the principles of law
regulating those writs, against a judge of a district or county court in our district. 
Tex. Gov't Code Ann. § 22.221(b) (Vernon Supp. 2006).  We may also issue writs
of mandamus and all other writs necessary to enforce our jurisdiction.  Tex. Gov't
Code Ann. § 22.221(a) (Vernon Supp. 2006).  Mandamus issues only to correct a
clear abuse of discretion or the violation of a duty imposed by law when there is no
other adequate remedy at law.  Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992). 
Relator's requests do not fall within our mandamus authority.
	Even if we considered relator's request as a petition for writ of habeas corpus,
we have neither original habeas corpus jurisdiction in criminal cases, nor post-conviction habeas corpus jurisdiction in felony cases.  See Board of Pardons &
Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910 S.W.2d 481,
483 (Tex. Crim. App. 1995); Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon
Supp. 2006).  
	The petition for writ of mandamus is therefore dismissed for lack of
jurisdiction.PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).